12 F.3d 1105
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Henry CHRISTIAN, Jr., Plaintiff-Appellant,v.UNITED STATES of America;  Westinghouse ElectricCorporation;  U.S. Gypsum Corp.;  Owens-CorningFiberglass Corporation;  The FlintkoteCo.;  Square D. Corp.,Defendants-Appellees.
No. 93-55425.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1993.*Decided Dec. 1, 1993.

Before:  SCHROEDER, D.W. NELSON, and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Henry Christian, Jr. appeals pro se the district court's dismissal of Christian's action against the federal defendants for lack of subject-matter jurisdiction.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  We review de novo,  see Reebok Int'l, Ltd. v. Marnatech Enters., 970 F.2d 552, 554 (9th Cir.1992), and affirm.


3
Christian filed a complaint in state court seeking compensatory and punitive damages for injuries he suffered while employed by the federal government at the Long Beach Naval Shipyard.  The federal defendants removed the action to federal district court and thereafter filed a motion to dismiss for lack of subject-matter jurisdiction.


4
In granting the federal defendants' motion to dismiss, the district court correctly determined that the Federal Employees Compensation Act ("FECA"), 5 U.S.C. Secs. 8101-93, provides Christian's exclusive remedy against the federal defendants.  See id. Sec. 8116(c);   Sheehan v. United States, 896 F.2d 1168, 1173 (9th Cir.1990).  The district court lacked jurisdiction either to award Christian compensation, see 5 U.S.C. Sec. 8116(c);   Sheehan, 896 F.2d at 1173, or to review the Secretary of Labor's denial of Christian's FECA claim, see 5 U.S.C. Sec. 8128(b);   Sheehan, 896 F.2d at 1173 n. 10.  The district court did not err by granting the federal defendants' motion to dismiss.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Christian does not challenge the portion of the district court's order remanding his action against the private defendants to state court